DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] and further in view of Fenn et al [US 2013/0106667 A1] “wherein each individual monopole antenna in the array of monopole antennas is disposed in a semicircular arc configuration and is attached to an outer side of the lower element of the bi- element antenna” (see page 5-10).
Examiner disagrees:
The amendment does not overcome the prior art of record.
Feen discloses wherein each individual monopole antenna in the array of monopole antennas is disposed in a semicircular arc configuration and is attached to an outer side of the lower element of the bi- element antenna (Fig. 17-18, 12 and 76-78 & Paragraph [0054-56]).

    PNG
    media_image1.png
    814
    473
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] and further in view of Fenn et al [US 2013/0106667 A1].
In regards to Claim 1, Lalezari discloses a lower element ground plane apparatus (Paragraph [0002]) for maximizing ground plane surface area in an antenna system (Fig. 14, 52), the apparatus (Fig. 14, 52) comprising: 
a lower element (Fig. 14, 51) of a bi-element antenna (Fig. 14, 52); and antenna (Fig. 14, 50) coupled with the lower element (Fig. 14, 51) of the bi-element antenna (Fig. 14, 52), the lower element (Fig. 14, 51) of the bi-element antenna (Fig. 14, 52) operable as a ground plane for the monopole antennas (Paragraph [0068]), whereby ground plane surface area (Paragraph [0002])  is maximized.
Koshiji does not specify an array of monopole antennas
Straits discloses an array of monopole antennas (Fig. 19, 142a-142n & Paragraph [0006 & 0078-80])
(Paragraph [0080]).
Koshiji in view of Straits does not specify does not specify wherein each individual monopole antenna in the array of monopole antennas is disposed in a semicircular arc configuration and is attached to an outer side of the lower element of the bi- element antenna-.
Feen discloses wherein each individual monopole antenna in the array of monopole antennas is disposed in a semicircular arc configuration (Fig. 16 , 12 & Paragraph [0054] “a lower truncated conical section 68 and a vertically-polarized transmit ring array with antenna elements 12”) and is attached to an outer side of the lower element of the bi- element antenna (Fig. 16-17, 12 and 76-78 & Paragraph [0054-56]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with wherein each individual monopole antenna in the array of monopole antennas is disposed in a semicircular arc configuration and is attached to an outer side of the lower element of the bi- element antenna for purpose of achieves the desired high isolation as disclosed by Feen (Paragraph [0044]).
In regards to Claim 2, Koshiji in view of Straits and further in view of Fenn discloses the apparatus of Claim 1, wherein the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises at least four monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]).
In regards to Claim 3, Koshiji in view of Straits and further in view of Fenn discloses The apparatus of Claim 1, further comprising the bi-element antenna (Koshiji: Paragraph [0003]), wherein the bi-element antenna (Koshiji: Paragraph [0003]) comprises an amplifier (Straits: Fig. 19, 146a-146n and 148a-148n) corresponding to each monopole antenna of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) and a combiner (Straits: Fig. 19, 160 & Paragraph [0080]) operably coupled with each amplifier (Straits: Fig. 19, 146a-146n and 148a-148n), and wherein the bi-element antenna (Koshiji: Paragraph [0003]) comprises consist a bi-cone antenna, a bi-conical antenna (Fenn: Fig. 17, 76 and 78 & Paragraph [0055]), an inverse bi-conical antenna, an omnidirectional antenna, an omnidirectional antenna system, an ellipsoidal antenna, a bi-ellipsoidal antenna, a bow-tie antenna, a diamond-shaped antenna, a bi- diamond-shaped antenna, an elliptical antenna, and a bi-elliptical antenna.
In regards to Claim 4, Koshiji in view of Straits and further in view of Fenn discloses the apparatus of Claim 1, wherein each monopole antenna of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises a wire antenna (Straits: Fig. 19, wire of 142a-n).
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] and further in view of Fenn et al [US 2013/0106667 A1] as applied to claim 4 above, and further in view of Emmanuel [US 2014/0098846 A1].
In regards to Claim 5, Koshiji in view of Straits and further in view of Fenn discloses the apparatus of Claim 4, 
Koshiji in view of Straits and further in view of Fenn does not specify wherein the wire antenna comprises a center conductor of a coaxial cable.
Emmanuel discloses wherein the wire antenna comprises a center conductor of a coaxial cable (Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits and further in view of Fenn with the wire antenna comprises a center conductor of a coaxial cable for purpose of designed to maintain the shielding on the cable as disclosed by Emmanuel (Paragraph [0105]).
In regards to Claim 6, Koshiji in view of Straits discloses the apparatus of Claim 4, 
wherein the wire antenna (Straits: Fig. 19, wire of 142a-n) is coupled with the lower element (Fig. 14, 51) of the bi-element antenna (Koshiji: Paragraph [0003])
Koshiji in view of Straits does not specify by way of a bulkhead connector.
Emmanuel discloses by way of a bulkhead connector (Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with the wire antenna comprises a center conductor of a coaxial cable for purpose of designed to maintain the shielding on the cable as disclosed by Emmanuel (Paragraph [0105]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/              Primary Examiner, Art Unit 2844